Case 2:85-cv-04544-DMG-AGR Document 1037-5 Filed 11/23/20 Page 1 of 4 Page ID
                                #:42036




                   EXHIBIT I

     REDACTED
    VERSION OF
    DOCUMENT
  PROPOSED TO BE
 FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1037-5 Filed 11/23/20 Page 2 of 4 Page ID
                                     #:42037



 1                      DECLARATION OF
 2
 3    I,                              , declare as follows:
 4
 5    1.    This declaration is based on my personal knowledge. If called to testify in this
 6 case, I would testify competently about these facts.
 7 2.       I was born in            on                       . I came to the United States
 8 approximately                      .
 9 3.       I arrived at the border station         . I came alone. There was a border official
10 who was very rude to me and would laugh at me.
11 4.       At first, I was sent to a place in El Paso and then San Antonio, and now I’m here at
12 Nexus in Houston. El Paso was a border facility. It was called an hielera.
13 5.       I liked the place in San Antonio. I didn’t like El Paso much, but it was better than
14 here. In San Antonio, I really liked it because they let us go outside and there were a lot
15 of activities. I was there for about two months.
16 6.       I have now been at Nexus for about seven months. I woke up on a Saturday and
17 they told me I was leaving the shelter in San Antonio that day. It was a surprise. They
18 sent me here because of the weight problem I have and because of my knees and
19 diabetes.
20 7.       I am doing better now. But no one has talked to me about how much longer I need
21 to stay here.
22 8.       I liked the hielera better than here because of how they treat people here. It’s not
23 well. They don’t treat people well. They try to be rude to me, but I don’t let them get
24 away with it. They are not nice to the other kids.
25 9.       At first they told me that I had to reach a weight level to leave. But then I reached
26 that goal and they told me they did not have a place for me to go.
27 10.      I spend eight hours a day in my room. I leave for therapy or to go outside or the
28 activities room. Being in my room is better than what else is going on in the hospital.


                                                   1
Case 2:85-cv-04544-DMG-AGR Document 1037-5 Filed 11/23/20 Page 3 of 4 Page ID
                                #:42038



 1   11.   I have school once a week on Wednesdays. A teacher comes in for an hour and a
 2   half and we go over math, English, and language arts. I do my homework on Tuesdays
 3   and it takes me most of the day.
 4   12.   I was told about long term foster care and that is where I would like to go. I don't
 5   feel good here.
 6   13.   I would like to be a gynecologist someday. I like kids and would love to help
 7   bring kids into the world.
 8
 9   I declare under penalty of perjury that the foregoing is true and correct. Executed on this
10   13 th day of November, 2020 at Houston, Texas.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
     Case 2:85-cv-04544-DMG-AGR Document 1037-5 Filed 11/23/20 Page 4 of 4 Page ID
                                     #:42039



 1                              CERTIFICATE OF TRANSLATION
 2
 3          I, Soraya Morales Nuñez, hereby certify that I am proficient in both Spanish and
 4    English, and that I accurately translated the foregoing statement and read it back to
 5                            , in its entirety in Spanish on November 13, 2020.
 6
 7                                           ______________________________________
 8                                                  Soraya Morales Nuñez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
